DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: The specification appears to use the terms fitting, hose and conduit interchangeable and it is unclear as to what each is. This is further complicated by the lack consistent use of reference characters in the drawings and lack of detail about the function and structure of the fitting versus the hose. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both fitting and hose.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "302" and "306" have both been used to designate fitting.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "300" and "302" have both been used to designate container.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

conduit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a flexible material that can be deformed at a pressure of 600 Newtons or less.” This claim contradicts itself as it defines pressure in terms of force, making it impossible to determine the range of pressure claimed. 
Further this claim recites results to be obtained and a goal to be achieved but does not recite the necessary structure or steps to achieve the claimed results. MPEP 2173.05(g). For the purpose of examination the material will be treated as “plastic”
Claims 6 and 11 recites the limitation "a hose" in line 1.  The antecedent basis of this claim is confusing as it is unclear if it is referring to the conduit referred to in claims 1 and 7. For the purpose of examination the conduit and hose will be treated as the same structure.
Claim 1, 7 and 12 recites “where the container and the fitting contact each other seamlessly” it is unclear as to whether the applicant is trying to claim the structure is joined via some form of connector or constructed as a single piece. 
Claims 3-5, 8-10 and 13-14 depend the claims above and therefore inherit the deficiencies thereof.

Claim Interpretation
See MPEP § 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Py (US 20070194045 A1).
Claim 1, Py discloses a container (222) for a fluid (239); and 
a fitting (212) for discharging the fluid from the container; 
wherein the dispensable container is monolithic and where the container and the fitting contact each other seamlessly (212 is in connect to 214 which is constructed as a single piece of 222; See 112 above); and 
wherein the fitting comprises a conduit (214) that has a higher aspect ratio than the container.

Claim 2, Py discloses where a wall of the dispensable container comprises a flexible material that can be deformed at a pressure of 600 Newtons or less (See 112 above; Paragraph 66).

Claim 3, Py discloses where the flexible material comprises a polymer (Paragraph 66).

Claim 4, Py discloses where the flexible material comprises a multilayer film that comprises a polymer (Paragraph 66).

Claim 5, Py discloses where the multilayer film comprises one barrier layer that acts as a barrier to water vapor transfer and/or to oxygen transfer (Paragraph 66).

Claim 7, Py discloses a cavity (225) in operational communication with a passage (216); 
a peristaltic pump (218); and 
a dispensable container comprising: a container (222) that contains a fluid (239) that is to be discharged; and 
a fitting (212) for discharging the fluid from the container; wherein the dispensable container is monolithic and where the container and the fitting contact each other seamlessly; wherein the fitting comprises a conduit that has a higher aspect ratio than the container; where the container (222) is disposed in the cavity (225) and where the fitting is disposed in the passage (216); and wherein an arm of the peristaltic pump (FIG 22) contacts the fitting via a roller to discharge a dose of fluid upon rotation of the arm.

Claim 9, Py discloses where the fitting protrudes (212) from the bottom of the dispenser to discharge fluid into a receiving container (220).

Claim 10, Py discloses where the dispensable container comprises a multilayer film (Paragraph 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Py as applied to claims 1 and 7 above, and further in view of Corbelli (US 20150315005 A1).
Claims 6 and 11, Py discloses a flexible hose (214) is disposed in the fitting (212). 
But is silent on where the flexible hose comprises an elastomer.
Corbelli discloses where the flexible hose comprises an elastomer (Paragraph 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Py with elastomer as taught by Corbelli in order to provide properties to the hose that allow shape recovery and elastic deformation in addition to safe contact with food.

Claim 8, Py Substantially discloses the apparatus as claimed above a swiveling block that is opened to insert the dispensable container into the dispenser.
Corbelli teaches a swiveling block (8) that is opened to insert the dispensable container (4) into the dispenser.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Py with swiveling block as taught by Corbelli in order to provide a door the provides access and delimits the enclosure.


a peristaltic pump (218); disposing a fluid filled dispensable container that comprising 
a) a container (222) that contains a fluid that is to be discharged and 
b) a fitting (214) for discharging the fluid from the container; where the dispensable container is monolithic and where the container and the fitting contact each other seamlessly (see 112 above; 212 is connected to 222 via 214); 
where the fitting comprises a conduit (214) that has a higher aspect ratio than the container (FIG 8); 
where the container is located in the cavity (225) and where the fitting is located in the passage (216); operating the peristaltic pump to discharge the fluid present in the dispensable container; removing an empty dispensable container from the dispenser; and replacing the empty dispensable container with another fluid filled dispensable container.
But is silent on a swiveling block.
Corbelli teaches a swiveling block (8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Py with swiveling block as taught by Corbelli in order to provide a door the provides access and delimits the enclosure.

Claim 13, Py substantially discloses the apparatus as claimed above but is silent on hand operated peristaltic pump. It would have been obvious to substitute the hand operated peristaltic pump with that of an electric peristaltic pump as taught by Corbelli in 

Claim 14, Py substantially discloses the apparatus as climed above but is silent on where the peristaltic pump is operated using an electrical motor or a pneumatic motor.
Corbelli teaches where the peristaltic pump is operated using an electrical motor (Paragraph 64) or a pneumatic motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Py with electric motor as taught by Corbelli in order to provide an electrically powered peristaltic pump.

Conclusion











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754